220 F.2d 748
55-1 USTC  P 49,114
The CURTIS PUBLISHING COMPANY, a Corporation,v.Francis R. SMITH, Collector of Internal Revenue, Appellant.
No. 11504.
United States Court of Appeals Third Circuit.
Argued April 6, 1955.Decided April 25, 1955.

Fred E. Youngman, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Alonzo W. Watson, Jr., Special Assts. to the Atty. Gen., Wilson White, U.S. Atty., Alan J. Swotes, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellant.
Francis H. Scheetz, Philadelphia, Pa.  (Pepper, Bodine, Frick, Scheetz & Hamilton, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
We perceive no error in the decision of the court below, 124 F.Supp. 508.  The judgment will be affirmed upon the reasoning stated in the opinion of Circuit Judge, now Mr. Justice, Harlan in Niles-Bement-Pond Co. v. Fitzpatrick, 2 Cir., 1954, 213 F.2d 305.